Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendment filed 10/05/2021, the application is still pending. Applicant’s arguments with respect to claims 1, 6, 8, 13, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore a FINAL REJECTION is being administered in view of Claudio Alberti et al. (US Publication 2019/0214111) and Timothy Brennan et al. (US Publication 2019/0073265).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claudio Alberti et al. (US Publication 2019/0214111), hereafter Alberti in view of Timothy Brennan et al. (US Publication 2019/0073265), hereafter Brennan.

Regarding claims 1, 8, and 15 Alberti discloses a method for more efficiently storing genomic data, the method comprising: 

designating a plurality of different data storage techniques (AUC/CC, AUC/GRC, or DSC mode via data storage modes) for storing genomic data ( generated by a genomic pipeline (descriptor stream); (Paragraph [0432-0438]) 

identifying a file (via identifies the type of descriptor coded in data block), made up of a plurality of blocks, generated by the genomic pipeline (via descriptor stream);  (Paragraph [0440])

determining which data storage technique (data storage mode) is most optimal to store each block of the file (when storing descriptors the approach more efficient when accessing single class, accessing any class mapping to the same region);  (Paragraph [0437])

and storing each block using the data storage technique (via selective accessing) determined to be most optimal after completion of a designated stage of the genomic pipeline (via descriptor stream). 

Alberti does not explicitly disclose such that some blocks of the file are stored using a data replication technique mirroring the blocks across multiple locations, and other blocks of file are stored using an erasure coding technique.

Brennan discloses that some blocks (via various levels to recover from failures) of the file are stored using a data replication technique mirroring (mirroring) the blocks across multiple locations, and other blocks of file are stored using an erasure coding (erasure coding) technique. (Paragraph [0070])

Brennan and Alberti are analogous art because they are from the same problem solving area involving arrangements for transferring large data to be processed, and mapping the position of data into a form capable of being handled by a computer.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the storage method of Brennon into the system of Alberti. The motivation behind the combination would have been to incorporate multiple redundancy schemes, compression formats, and index algorithms. (Paragraph [0085] of Brennan)



Claims 2, 9, and 16 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further discloses wherein determining which data storage technique is most optimal comprises taking into account a file type (via internal format) associated with the file (a segment via files and folders). (Paragraph [0083 and 0117] of Brennan)
 


Claims 6, 13, and 20 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further the modified Alberti discloses wherein the data replication technique comprises at least one of a synchronous data replication technique and asynchronous data replication techniques (data replication techniques via data snapshotting, cloning, and other data protection techniques). (Paragraph [0121] of Brennan) 
 

3.	Claims 3, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Claudio Alberti et al. (US Publication 2019/0214111), hereafter Alberti in view of Timothy Brennan et al. (US Publication 2019/0073265), hereafter Brennan as applied to claims 1, 8, and 15 above, and further in view of Mohamed Khoso Baluch et al. (US Publication 2020/0042735), hereafter Baluch.

Claims 3, 10, and 17 are rejected for the reasons set forth hereinabove where the modified Alberti disclosed claims 1, 8, and 15, however the modified Alberti does not explicitly disclose wherein determining which data storage technique is most optimal comprises taking into account a stage of the genomic pipeline that generated the file.

Baluch discloses wherein determining which data storage technique is most optimal comprises taking into account a stage of the genomic pipeline (via main stages of genomic processing) that generated the file. (Figure 1; Paragraph [0052, 0067, and 0191])

The modified Alberti and Baluch are analogous art because they are from the same problem solving area involving arrangements for transferring large data to be processed, and mapping the position of data into a form capable of being handled by a computer.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the techniques of Baluch into the system of the modified Alberti. The motivation behind the combination would have been to support selective access of local and remotely stored data. (Paragraph [0067] of Baluch)

 
Claims 7 and 14 are rejected for the reasons set forth hereinabove where the modified Alberti disclosed claims 1, 8, and 15, however the modified Alberti does not explicitly disclose wherein determining which data storage technique is most optimal comprises applying a rule set to the file.

Baluch discloses wherein determining which data storage technique is most optimal comprises applying a rule set to the file (uses one access control rule to implement access control). (Paragraph [0122 and 0232]) 

The modified Alberti and Baluch are analogous art because they are from the same problem solving area involving arrangements for transferring large data to be processed, and mapping the position of data into a form capable of being handled by a computer.

 (Paragraph [0067] of Baluch)


4.	Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Claudio Alberti et al. (US Publication 2019/0214111), hereafter Alberti in view of in view of Timothy Brennan et al. (US Publication 2019/0073265), hereafter Brennan as applied to claims 1, 8, and 15 above, and further in view of Azat Akhmetov et al. “A highly parallel strategy for storage of digital information in living cells” (BMC Biotechnology), hereafter BMC.

Claims 4, 11, and 18 are rejected for the reasons set forth hereinabove where the modified Alberti disclosed claims 1, 8, and 15 however, the modified Alberti does not explicitly disclose wherein determining which data storage technique is most optimal comprises taking into account an access frequency associated with blocks of the file.

BMC discloses determining which data storage technique is most optimal (via Huffman coded) comprises taking into account an access frequency associated with blocks of the file (via reducing the space taken up by frequently occurring symbols).  (Page 28, Paragraph 1/line 5)

BMC and the modified Alberti are analogous art because they are from the same field of endeavor involving technology adapted specifically for sequence analysis involving DNA.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine BMC’s storage techniques and the system of the modified Alberti. The motivation behind such a combination includes making a most secure strategy through tuneable redundancy, detection and correction of sequencing errors and rare mutations. (Page 30 Paragraph 1 of BMC)

 

Claims 5, 12, and 19 are rejected for the reasons set forth hereinabove where the modified Alberti disclosed claims 1, 8, and 15 however, the modified Alberti does not explicitly disclose wherein determining which data storage technique is most optimal comprises taking into account which blocks of the file are most accessed. 

(Addressed based systems via Yazdi et al.) is most optimal comprises taking into account which blocks of the file are most accessed (more frequently accessed storage tier). (Page 30 lines 7-9)

BMC and the modified Alberti are analogous art because they are from the same field of endeavor involving technology adapted specifically for sequence analysis involving DNA.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine BMC’s storage techniques and the system of the modified Alberti. The motivation behind such a combination includes making a most secure strategy through tuneable redundancy, detection and correction of sequencing errors and rare mutations. (Page 30 Paragraph 1 of BMC)


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Don Doerner (US Publication 2016/0357437), James R. Fitch et al. (US Publication 2017/0316154), Nicolas Le Scouarnec et al. (US Publication 2017/0187390), Jeffery Reid et al (US Publication 2017/0286594).
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 12/30/2021Examiner, Art Unit 2181                                            

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181